                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DONTE McCLELLON,                                    CASE NO. C18-0909-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    CAPITAL ONE BANK, N.A..,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
18   25) of the Court’s order denying Plaintiff’s motion to vacate the Court’s judgment dismissing his
19   claims (Dkt. No. 24).
20          Motions for reconsideration are generally disfavored. W.D. Wash. Local Civ. R. 7(h)(1).
21   Reconsideration is only appropriate where there is “manifest error in the prior ruling or a
22   showing of new facts or legal authority which could not have been brought to [the Court’s]
23   attention earlier with reasonable diligence.” Id. “‘A motion for reconsideration should not be
24   used to ask the court to rethink what the court had already thought through—rightly or
25   wrongly.’” Premier Harvest LLC v. AXIS Surplus Insurance Co., No. C17-0784-JCC, Dkt. No.
26   61 at 1 (W.D. Wash. 2017) (quoting U.S. v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz.


     MINUTE ORDER
     C18-0909-JCC
     PAGE - 1
 1   1998)).

 2             Plaintiff’s motion for reconsideration neither points to a manifest error in the Court’s

 3   prior ruling nor provides new facts that could not have been brought to the Court’s attention with

 4   reasonable diligence. Plaintiff merely provides additional information and reasons for why the

 5   Court should not have denied his prior motion to vacate. Plaintiff has not met the standard for

 6   reconsideration, and his motion (Dkt. No. 25) is DENIED.

 7             DATED this 1st day of March 2019.

 8                                                             William M. McCool
                                                               Clerk of Court
 9
                                                               s/Tomas Hernandez
10
                                                               Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0909-JCC
     PAGE - 2
